UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6477
SCOTTY ROACH,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
   for the Middle District of North Carolina, at Winston-Salem.
              Frank W. Bullock, Jr., District Judge.
                    (CR-93-122, CR-93-205)

                      Submitted: July 29, 2002

                      Decided: August 13, 2002

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Scotty Roach, Appellant Pro Se. John Warren Stone, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ROACH
                              OPINION

PER CURIAM:

   Scotty Roach appeals the district court’s order that denied his
motion for "a new amended judgment order, or a stay of payment of
restitution, or remand for resentencing" in which he asserted the dis-
trict court’s restitution order improperly delegated its responsibility
for establishing a payment schedule under United States v. Miller, 77
F.3d 71 (4th Cir. 1996). Roach’s motion only challenges the execu-
tion of the restitution portion of his sentence. Because he does not
seek to be released from custody, we construe his motion as a petition
for habeas corpus relief arising under 28 U.S.C.A. § 2241 (2000). See
Blaik v. United States, 161 F.3d 1341, 1343 (11th Cir. 1998)
("[Section] 2255 cannot be utilized by a federal prisoner who chal-
lenges only the restitution portion of his sentence."); cf. United States
v. Miller, 871 F.2d 488, 489-90 (4th Cir. 1989) (holding that a claim
for jail time credits should be brought under § 2241); United States
v. Glass, 317 F.2d 200, 203 (4th Cir. 1963) (finding court has discre-
tion to reclassify an improperly labeled pleading); Roberts v. Pege-
low, 313 F.2d 548, 550 (4th Cir. 1963) (same).

   A § 2241 petition must be brought in the district in which the peti-
tioner is incarcerated, see In re Jones, 226 F.3d 328, 332 (4th Cir.
2000), and Roach is presently incarcerated in Atlanta, Georgia.
Accordingly, we vacate the district court’s order and remand for the
district court to determine whether transferring Roach’s § 2241 peti-
tion to the proper federal district court would serve the interests of
justice, see 28 U.S.C.A. § 1631 (2000), or whether the action is more
appropriately dismissed without prejudice to allow Roach to file his
action in the appropriate district court. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

              VACATED AND REMANDED WITH INSTRUCTIONS